         Case 1:16-cr-10137-LTS Document 403 Filed 09/25/19 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
            v.                            ) Case No. 16-cr-10137-LTS
                                          )
TIMOTHY SULLIVAN                          )
_________________________________________ )

          TIMOTHY SULLIVAN’S REPLY TO THE GOVERNMENT’S
     COMBINED RESPONSE TO DEFENDANTS’ MOTIONS FOR A NEW TRIAL

       The conspiracy charged here has been aptly described as “novel” and a potentially

problematic expansion of the Hobbs Act. This prosecution of two public employees teeters on

the edge of criminalizing acts routinely performed by public officials and outlawing advocacy

for constituent groups. The jury verdict, which was returned after the Government’s argument

that was laced with references to “City Hall” and referred to city officials largely by the

indefinite pronoun “they”, pushes the case over the edge and has a serious effect on the public

reputation of the judicial proceedings. This reply memorandum replies seriatim to particular

arguments advanced in the Government’s Combined Response.

              THE GOVERNMENT’S STANDRD OF REVIEW ARGUMENT

       In articulating the legal standard which is to be applied to motions for a new trial, the

Government overstates the import of both case law and the Rules of Criminal Procedure

pertaining to plain error. Doc. 399, p. 2-3. The argument section is written as if the issues raised

by defendants’ motions are being advanced for the first time in an appellate court, as was the

situation in United States v. Flete-Garcia, 925 F. 3d 17, 36 (1st Cir. 2019). Doc. 399, p. 2. The



                                                 1
         Case 1:16-cr-10137-LTS Document 403 Filed 09/25/19 Page 2 of 10



Government begins its “proper preservation” argument with citation to United States v.

Carpenter, 736 F. 3d 619 (1st Cir. 2013) (Carpenter II), but that case followed Carpenter’s

second trial. More relevant to the instant case is the appeal that followed Carpenter’s first trial,

as it dealt with the Government’s use of metaphors (like “City Hall”) in its closing arguments as

to which there was no contemporaneous objection. United States v. Carpenter, 494 F. 3d 13, 18

(1st Cir. 2007) (Carpenter 1). There, as here, the defendants filed motions in limine and made

several trial objections to the introduction of evidence. Id. In light of those motions and

objections, the First Circuit rejected the Government’s argument that a specific objection to the

Government’s closing was required before jury deliberations and deferred to the District Court’s

decision that the issues were preserved and did not require plain error analysis. Id. at 20-21.

       Carpenter I remains good law. It was cited with approval most recently in United States

v. Gorski, 880 F. 3d 27 (1st Cir.2018) which dealt with a motion for a new trial based on

statements made by the prosecutor during closing to the effect that the defendant could not “face

the music” and “stand in front of you.” There was an objection and a curative instruction in that

case. Id. at 37. In Gorski, the First Circuit articulated the standards it would apply as follows:

               We review the District Court's denial of a motion for a new trial
               for abuse of discretion. United States v. Rodriguez, 675 F.3d 48,
               58 (1st Cir. 2012) (citing United States v. Boylan, 898 F.2d 230,
               262 (1st Cir. 1990)). A defendant is not entitled to a new trial on
               the basis of a prosecutor's improper statements to the jury unless
               they resulted in prejudice to the defendant. Id. at 62 (citing United
               States v. Giorgi, 840 F.2d 1022, 1037 (1st Cir. 1988)). With
               respect to whether a prosecutor's improper statements during
               closing arguments resulted in such prejudice, “[w]e afford the
               district court substantial deference ..., reflecting the trial judge's
               familiarity with the case.” United States v. Carpenter, 494 F.3d 13,
               24 (1st Cir. 2007).

       880 F.3d at 38.




                                                  2
         Case 1:16-cr-10137-LTS Document 403 Filed 09/25/19 Page 3 of 10



       Respectfully, this case is one, like Carpenter I, where the issues raised concerning the

Government’s closing were more than adequately preserved. Even if they were not, however,

Rule 52(b) F.R.Crim.P. would be applicable. It provides that a plain error affecting substantial

rights may be considered even if it was not brought to the Court’s attention. That rule, as the

Advisory Committee notes, has been amended to reflect the Supreme Court’s views expressed in

United States v. Olano, 507 U.S. 725 (1933). There the Court opined that Rule 52(b) was

permissive, not mandatory and rejected the notion that it was only warranted in cases of actual

innocence. Id. at 735, 736. “Rather, the standard that should guide the exercise of remedial

discretion under Rule 52(b) is whether the error “seriously affects the fairness, integrity or public

reputation of judicial proceedings.” Id. at 735. When is the last time both of Boston’s major

newspapers ran first full page and then multi-page advertisements from scores of advocacy

groups concerning a jury verdict?

       In this case, the issues raised by the defendants’ new trial motions were brought to the

Court’s attention during trial and at the bench both before and after the improper closing. With

respect to the jury instructions, Sullivan provided a redline for use at the charging conference in

which he unsuccessfully sought:

      An instruction that the inferences to be drawn by jurors were “not to be based on other

       inferences.” p.5;

      Instructions that it would be improper for jurors to be influenced by any negative views

       of government they might have and to the effect that “City Hall” was not a defendant and

       that “City Hall” is not a person and cannot be a conspirator, pp. 9 and 27;

      An instruction emphasizing the requirement that when the property obtained goes to a

       third party, that party has to be identified by a defendant, p 15;


                                                  3
         Case 1:16-cr-10137-LTS Document 403 Filed 09/25/19 Page 4 of 10



      Instructions that in order to use fear, one must know that it exists, p. 18;

      An Instruction that the mere facts that the defendants were at a meeting together and were

       both working on a particular problem did not make them conspirators, p. 26.

                               THE GOVERNMENT'S ARGUMENT IIA

       The Government also submitted a written response to the draft instructions, including

requests that bear on the motions for new trial. The Government asked the Court to add a clause

at the end of the first full paragraph on page 14 of the draft dealing with its introduction of

M.G.L. c. 268A. The parties argued the point at the charging conference. In a written order

issued later that day, this Court rejected the Government request that it could rely on that law to

prove wrongfulness. Doc. 349. Nevertheless, the Government argued that very point to the jury,

twice displaying slides from a PowerPoint presentation by Maribeth Cusick of the City's Law

Department.

       The Government devotes three pages to its contention that notwithstanding the Court’s

order, it was proper for it to bring G.L. c. 268A, §23 to the jury’s attention in assessing

“wrongfulness.” Doc. 399, pp. 8-10. Pointedly the Government states that the defendants did

not object to the introduction of the text of G.L. c. 268A itself, distinguishing it from the

PowerPoint presentation prepared by Maribeth Cusick. Doc. 399, p. 9. Thus, the Government

asserts the issue is one calling for plain error review.

       The Government’s argument is specious. As a matter of fact, the Government never

sought to introduce the text of G.L. c. 268A. It sought instead to introduce a PowerPoint slide

show prepared by Maribeth Cusick which was repeatedly the subject of objections. Tr. 9, pp. 63,

65 and 68. The testimony on page 69 to which the Government points does not reflect the text of

the statute. It reflects instead what appears on a particular slide prepared by Ms. Cusick. The


                                                   4
         Case 1:16-cr-10137-LTS Document 403 Filed 09/25/19 Page 5 of 10



objections with respect to the slides were made at least four times. Thus Carpenter I, not

Carpenter II, provides the appropriate touchstone for this Court’s analysis.

                               THE GOVERNMENT'S ARGUMENT IIB

        The Court’s Order precluding use of G.L. c. 268A to prove wrongfulness reflects the

Government’s request that all references to the NLRA be deleted from the jury instructions and

its concession that it could not establish the theory of wrongfulness it had advanced based on it.

Doc. 349. Yet the next three pages of the Government’s Response, supposedly “based on the

evidence”, are based in part on the NLRA and case law interpreting it. Doc. 399, pp. 11-13. Its

Argument IIB deals with Brissette’s argument that the Government impermissibly argued that

the City could not require Crash Line to use union labor. The Government concedes that in

acting as a proprietor, the City could theoretically have required certain labor requirements, id. at

12, but then asserts that instead of doing so, the City it specifically gave Crash Line the

responsibility and right to hire its own labor in the Irrevocable License Agreement (“ILA”)

Exhibit 7, specifically pointing to p. 3, (¶4(i)).

        There is a difference between requiring and asking. Crash Line asked for a provision in

the ILA that would have precluded the City from imposing or encouraging the imposition of any

requirement Crash Line or its affiliates use unionized workers, but the aforesaid ask was rejected

by Ms. Cusick. The rejected language is at the very end of paragraph 3 of the draft ILA

introduced as Exhibit 251. The very next sentence is the one that the Government states, with

emphasis on the words, gives Crash Line “the right to be free from the demands that they use

Local 11 for the September 2014 festival”. To be clear, there is no evidence that Mr. Sullivan

made such a demand or agreed to such a demand being made. Nevertheless, the concession that

the City could theoretically impose labor conditions severely undercuts the Government’s



                                                     5
         Case 1:16-cr-10137-LTS Document 403 Filed 09/25/19 Page 6 of 10



reliance on United States v. Vigil, 523 F.3d 1258, 1265 (10th Cir. 2008) (Hobbs Act does not

preclude government contracting official from “insisting on certain capabilities”). As discussed

in the defendants’ Rule 29 memoranda, paragraph 8 NonDisturbance of the ILA can be read as

insistence that Crash Line have the capability of minimizing disruptions to the environment

around City Hall Plaza. As with its Argument IIA, the government's argument IIB is not to be

analyzed as if the relevant issues were not timely brought to this Court's attention so they could

be addressed. On the contrary, they were addressed in the Court's order following the charging

conference.

                               THE GOVERNMENT'S ARGUMENT III

       The government claims that there was sufficient evidence to find that Sullivan was aware

of Brissette's conduct related to Top Chef, but cites only two pieces of evidence that have little, if

any, probative value. First, the government claims that the fact that Brissette sent Sullivan an

email with a link to an article about Top Chef proves that Sullivan had knowledge of Brissette's

actions. But no evidence was offered showing that Sullivan ever read Brissette's email or the

article. In fact, the article does not even mention Brissette and says only that Top Chef's permits

were delayed for a couple of days. See Ex. 54.2. It would be pure conjecture to find that

Sullivan read the email, clicked on the link, and read the article. Even if all of these events

occurred, Sullivan would not have knowledge of the events in question, as the story would not

inform him that Brissette mentioned the possibility of pulling the permits or footage and/or that

Rull had told Brissette that it was not legal to do so.

       Second, the government cites phone contact between Brissette and Sullivan in late

August without any evidence that Brissette and Sullivan ever actually spoke to one another or

what was said by either of them. Thus, it is clear that neither the email nor the phone records



                                                   6
         Case 1:16-cr-10137-LTS Document 403 Filed 09/25/19 Page 7 of 10



prove anything about Sullivan's knowledge. The initial indictment, which referenced Crash

Line's desire for permits but not an extension of its licensing agreement, opened with the Top

Chef evidence in a deliberate effort to suggest to the jury that the defendants had a propensity for

threatening permits because it had no other evidence that the defendants threatened Crash Line's

permits. That same deliberate effort was reflected in three superseding indictments and then the

Government's direct case. Although the Court gave a limiting instruction on the jury's use of the

Top Chef evidence, it could not ameliorate the prejudice to Sullivan from its admission. See

United States v. Jones, 16 F.3d 487, 493 (2d Cir. 1994)( “The presumption that a jury will adhere

to a limiting instruction evaporates where there is an overwhelming probability that the jury will

be unable to follow the court's instructions and the evidence is devastating to the defense.”). A

new trial should result.

                              THE GOVERNMENT'S ARGUMENT IV

       There was a constructive amendment in this case. Crash Line’s fear of economic harm

was stoked through the acts and conduct of persons other than the defendants who were neither

indicted in this case nor named as co-conspirators. To show the existence of Appel’s and

Snow’s fear and wrongful exploitation of it, the government initially charged that Brissette

committed acts in unrelated conspiracies (Top Chef and Bark Bark) that were insufficiently

similar and different in kind and unconnected to the allegations involving Crash Line. At trial,

the government relied on evidence about permit problems caused by BPD and Patricia Malone,

seeking to inferentially link the permitting problems to the defendants. This constitutes the

constructive amendment.

       The government makes a threadbare argument that it “never took the position that Evans

and Malone were involved in the conspiracy charged in the indictment.” Sullivan submits that



                                                 7
         Case 1:16-cr-10137-LTS Document 403 Filed 09/25/19 Page 8 of 10



irrespective of the name used to describe the relationship and circumstances surrounding the

“demand” to hire union labor, the evidence in this case needed to show a concerted effort

between the defendants and the Boston Police Department, Patricia Malone and “City Hall” to

get Crash Line to hire union workers. Otherwise, there could not be (and was not) any evidence

that Crash Line feared not getting its permits.

       The government clearly had a problem with the Court limiting the proof of Crash Line’s

fear to not getting permits and licenses since, on several occasions, the prosecutors conceded that

there was no evidence that the defendants ever directly said to Crash Line, “if you don't hire

IATSE for the September festival, we won't give you your permits or your entertainment

license.” See 12 Tr. 18. Also problematic was the evidence from Appel and Snow that permits

and licenses were never mentioned nor discussed with Sullivan.

       Appel believed the Boston Police Department and Patricia Malone were responsible for

these problems. See 5 Tr. 135. When Appel was asked his reasons for concern about permits and

who the culprits might be, he answered that he knew that neither Sullivan nor Brissette “could

influence [the] permits or entertainment license” and they did not have direct oversight of[Crash

Line’s licenses or permits. But he was still concerned because “City Hall” could withhold the

permits and Brissette worked in City Hall. See 4 Tr. 144.

       Introducing the evidence of the curfew and alcohol issues and the evidence of permitting

problems – and Appel’s dissatisfaction with the modifications made by BPD – in conjunction

with Appeal’s belief that BPD was behind these problems was, according to the government, the

foundation for the defendants’ acts of exploitation. This supposed relationship of the disparate

events established a causal connection between events that was not alleged in the Indictment.




                                                  8
         Case 1:16-cr-10137-LTS Document 403 Filed 09/25/19 Page 9 of 10



The full scope of the effort to get Crash Line to hire union labor was thus expanded well beyond

the conspiracy charged in the Indictment and thus a constructive amendment occurred.

         Rebutting the defendants’ claim the Indictment was constructively amended, the

government said it had “argued to the jury that Brissette and Sullivan timed their meeting with

Appel and Snow for the week of the show in part because they knew Crash Line was waiting for

its permits.” There was no witness testimony, no email, and/or no text message that indicates

either Brissette or Sullivan knew that the permits and licenses had not been issued when the

September 2nd meeting occurred. Shifting the nature and source of the fear alleged in the

Indictment from the defendants to whatever other allegedly non-complicit individuals might be

encompassed by the indefinite pronoun “they” or the metaphor “City Hall” vitiated the need to

show that the defendants’ acts were themselves wrongful. This previously unarticulated theory of

prosecution improperly expanded the scope of the conspiracy and, either by itself, or when

viewed in conjunction with the introduction of the Top Chef evidence, amounted to a

constructive amendment of the Indictment.

                                              CONCLUSION

       For all the reasons cited in this reply and in Sullivan's prior memoranda as well as those

filed by Mr. Brissette, acquittal is the proper remedy but, at the very least, a new trial is required

to remedy the manifest injustice of this case.

                                                 Respectfully submitted,

                                                 TIMOTHY SULLIVAN,
                                                 By his attorneys,

                                                 /s/ Thomas R. Kiley
                                                 /s/ William J. Cintolo
                                                 /s/ Meredith G. Fierro
                                                 _________________________________
                                                 Thomas R. Kiley (BBO # 271460)

                                                    9
        Case 1:16-cr-10137-LTS Document 403 Filed 09/25/19 Page 10 of 10



                                               William J. Cintolo (BBO # 084120)
                                               Meredith G. Fierro (BBO # 696295)
                                               COSGROVE EISENBERG & KILEY, P.C.
                                               One International Place, Suite 1820
                                               Boston, MA 02110
                                               617-439-7775
                                               tkiley@ceklaw.net
                                               wcintolo@ceklaw.net
                                               mfierro@ceklaw.net

Dated: September 25, 2019

                                  CERTIFICATE OF SERVICE

       I hereby certify that on this date, September 25, 2019, a copy of the foregoing document

has been served via electronic filing upon all registered parties.


                                                     /s/ Thomas R. Kiley
                                                    Thomas R. Kiley




                                                 10
